Citation Nr: 0817476	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  07-00 741	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of dental 
injury to palate with loss of tooth for the purposes of 
compensation and Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, VA Regional Office (RO).  Specifically, by a 
January 2006 rating decision, the veteran's claim for service 
connection for dental trauma for the purposes of dental 
treatment was denied.  Thereafter, by a June 2006 rating 
decision, his claim of service connection for residuals of 
dental injury to the palate with loss of tooth was also 
denied.  The veteran disagreed with these determinations and 
he was provided with separate statements of the case for each 
issue in December 2006.  His January 2007 VA Form 9, Appeal 
to Board of Veterans' Appeals, was accepted as a substantive 
appeal with respect to both issues.  


FINDING OF FACT

By a February 20, 2008, communication, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In January 2007, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for residuals of dental injury to palate with loss 
of tooth for the purposes of compensation and VA outpatient 
dental treatment, as identified in the December 2006 
statements of the case with respect to each issue.

A February 18, 2008, letter from a representative of a law 
firm, which has not been recognized by VA as the veteran's 
accredited representative, notes that the veteran was very 
ill and requests a "continuance" with respect to his 
hearing.  However, two days later, in a February 20, 2008, 
written communication sent via facsimile to the RO, the 
veteran stated, "I am withdrawing all rights and appeals to 
the video hearing to be held on February 20, 2008."  He 
further stated that he was "dropping all rights and appeals 
to video hearing."  As clarification of this written 
communication, it is noted that a February 20, 2008, notation 
by the RO reflects that the veteran's accredited 
representative from The American Legion at the RO had 
informed the RO that the veteran was withdrawing his appeal.  
Accordingly, the Board finds that the veteran's written 
statement indicating his intention to withdraw the appeal as 
to this issue satisfies the requirements for the withdrawal 
of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for residuals of dental 
injury to palate with loss of tooth for the purposes of 
compensation and VA outpatient dental treatment, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning this issue. The Board therefore has 
no jurisdiction to review the issue.


Accordingly, the issue of entitlement to service connection 
for residuals of dental injury to palate with loss of tooth 
for the purposes of compensation and VA outpatient dental 
treatment is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


